         Case 1:17-cr-00548-PAC Document 487 Filed 07/29/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 29, 2021

BY ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

         Re:     United States v. Joshua Adam Schulte,
                 S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter with respect to the Court’s order dated
July 27, 2021 (D.E. 486) (the “Order”), granting with modification a request in standby counsel’s
ex parte letter dated July 26, 2021. 1 The Order grants standby counsel’s application for the
defendant to have an unsupervised phone call with his parents, or a call supervised by law
enforcement that is not part of the Government’s trial team, subject to the condition that an
Assistant United States Attorney (“AUSA”) from the Civil Division of the U.S. Attorney’s Office
for the Southern District of New York monitor the phone call, among other provisions.

         The Government is arranging for an AUSA from the Civil Division to be available to
monitor the call. The Order does not appear to otherwise modify the defendant’s Special
Administrative Measures (“SAMs”) dated October 19, 2019, and extended as of October 26, 2020.
With respect to family calls, those SAMs provide that: (1) calls may be contemporaneously
monitored by the FBI; (2) calls may be contemporaneously recorded in a manner that allows such
calls to be analyzed for indications the call is being used to pass messages soliciting or encouraging
the disclosure of classified information or other crimes, or otherwise to circumvent the SAMs; and
(3) a copy of each such call recording shall be provided to the FBI and/or the CIA. Accordingly,
the Government expects the SAMs will be implemented in accordance with the Court’s order by
having an AUSA from the Civil Division monitor the family call, rather than personnel from the
FBI. The Government does not understand the Order to impose wall requirements between the
monitoring AUSA and the FBI, AUSAs from the Criminal Division, and/or the CIA.

       The Government respectfully requests that we have an opportunity to be heard in
connection with any future requests to modify the SAMs. The SAMs were lawfully imposed

1
    Standby counsel did not notify the Government that an ex parte application was submitted.
         Case 1:17-cr-00548-PAC Document 487 Filed 07/29/21 Page 2 of 2

                                                                                           Page 2


pursuant to 28 C.F.R. § 501.2 based on compelling safety and security concerns, namely, the
defendant’s repeated and willful violations of Court orders and unlawful disclosures of classified
information. See, e.g., Order dated August 14, 2019 (D.E. 127) at 7-8. Moreover, the defendant’s
calls with family members are, like all inmate calls with family members, non-privileged and
lawfully subject to monitoring and recording, even in the absence of SAMs.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                         by:          /s/
                                               David W. Denton, Jr. / Michael D. Lockard
                                               Assistant United States Attorneys
                                               (212) 637-2744 / -2193

cc:    Joshua Adam Schulte
       Reg. No. 79471-054
       New York Metropolitan Correctional Center
